Case 6:20-cv-01220-WWB-LRH Document 9 Filed 07/10/20 Page 1 of 2 PageID 173




                                UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

   JOHN DOE,

                              Plaintiff,

   v.                                                             Case No: 6:20-cv-1220-Orl-78LRH

   EMBRY-RIDDLE AERONAUTICAL
   UNIVERSITY, INC.,

                              Defendant.


                                                    ORDER
                                      (And Direction to the Clerk of Court)

             This cause came on for consideration without oral argument on the following motions filed

   herein:

             MOTION:          PLAINTIFF’S MOTION FOR SPECIAL ADMISSION OF
                              JOSHUA ENGEL AND ANNE TAMASHASKY (Doc. 6)

             FILED:           July 9, 2020


             THEREON it is ORDERED that the motion is DENIED AS MOOT. 1


             MOTION:          PLAINTIFF’S MOTION FOR SPECIAL ADMISSION OF
                              JOSHUA ENGEL AND ANNE TAMASHASKY (Doc. 7)

             FILED:           July 9, 2020


             THEREON it is ORDERED that the motion is GRANTED.




             1   The Plaintiff filed a duplicate motion at docket entry number 7.
Case 6:20-cv-01220-WWB-LRH Document 9 Filed 07/10/20 Page 2 of 2 PageID 174




          Joshua Engel, Esq. and Anne Tamashasky, Esq., may specially appear in this case as counsel

   for Plaintiff with Lori Sochin, Esq., serving as local counsel. 2 Attorneys Engel and Tamashasky

   shall immediately begin using the CM/ECF docket system and begin filing electronically. Counsel

   must register for a CM/ECF login and password through the website at www.flmd.uscourts.gov

   under “CM/ECF.” Once registered for CM/ECF and added as counsel of record in the case, counsel

   will receive the Notification of Electronic Filing [NEF] on all documents filed.

          The Clerk of Court is directed to mail a copy of this Order to Attorneys Engel and

   Tamashasky. Thereafter, the Clerk of Court shall not mail copies of documents filed in this case

   as counsel of record will receive such documents electronically through CM/ECF.

          DONE and ORDERED in Orlando, Florida on July 10, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




          2 The Court notes that Attorneys Engel and Tamashasky filed several motions, along with
   Attorney Sochin, without first obtaining leave to proceed pro hac vice. (Docs. 3-5). An attorney
   may not practice before the Court until he or she has been granted permission to do so. See Local
   Rules 2.01, 2.02. While the Court could deny Attorneys Engel and Tamashasky’s request to appear
   pro hac vice on this basis, it declines to do so. Instead, Attorneys Engel and Tamashasky are
   cautioned that if they seek to appear pro hac vice in any future cases in this District they must first
   obtain leave to do so before filing any motions with the court.


                                                    -2-
